57934: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 57934


Short Caption:SCHLEINING VS. CAP ONE, INC.Classification:Civil Appeal - General - Other


Lower Court Case(s):Washoe Co. - Second Judicial District - CV0803248Case Status:Remittitur Issued/Case Closed


Disqualifications:ParraguirrePanel Assigned:
					En Banc
					


Replacement:District Judge Denton for Justice Parraguirre


To SP/Judge:03/18/2011 / Berry, RobertSP Status:Completed


Oral Argument:05/08/2013 at 10:30 AMOral Argument Location:Carson City


Submission Date:05/08/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantDecal Nevada, Inc.Robert C. Vohl
							(Molof & Vohl)
						Gregory F. Wilson
							(Gregory F. Wilson & Associates PC)
						


AppellantJohn SchleiningRobert C. Vohl
							(Molof & Vohl)
						Gregory F. Wilson
							(Gregory F. Wilson & Associates PC)
						


RespondentCap One, Inc.Paul J. Georgeson
							(McDonald Carano Wilson LLP/Reno)
						


RespondentDamonte Family Limited PartnershipPaul J. Georgeson
							(McDonald Carano Wilson LLP/Reno)
						


RespondentPerry M. Di LoretoPaul J. Georgeson
							(McDonald Carano Wilson LLP/Reno)
						


RespondentPerry M. Di Loreto and Patricia E. Di Loreto Family Trust (U/T/D/10/16/81)Paul J. Georgeson
							(McDonald Carano Wilson LLP/Reno)
						


RespondentRoger B. PrimmPaul J. Georgeson
							(McDonald Carano Wilson LLP/Reno)
						


RespondentRoger B. Primm Family Trust (U/T/D/1/30/90)Paul J. Georgeson
							(McDonald Carano Wilson LLP/Reno)
						



14-17304: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


03/11/2011Filing FeeFiling fee due for Appeal. Filing fee will be forwarded by the District Court.


03/11/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) NOTICE OF APPEAL11-07559




03/11/2011Notice/OutgoingIssued Notice of Referral to Settlement Program. Issued Notice of Referral to Settlement Program.  This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.11-07561




03/15/2011Filing FeeFiling Fee Paid. $250.00 from Molof & Vohl.  Check No. 3477.


03/15/2011Filing FeeFiling fee due for Cross-Appeal. Filing fee will be forwarded by the District Court.


03/15/2011Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellant.) NOTICE OF APPEAL11-07943




03/17/2011Filing FeeFiling Fee Paid. $250.00 from McDonald Carano Wilson.  Check No. 78212.  (Respondent/Cross-Appellant).


03/18/2011Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Robert G. Berry.11-08402




03/30/2011Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement.11-09634




04/01/2011Docketing StatementFiled Docketing Statement.11-09833




05/02/2011Settlement NoticeIssued Notice: ECAR. Issued Notice to Settlement Judge Robert G. Berry to file Early Case Assessment Report.11-12942




05/04/2011Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 22nd @ 10:00 a.m.11-13226




05/05/2011Settlement Program Motion/StipulationFiled Motion to Remove Case from Settlement Conference Program.11-13385




05/11/2011MotionFiled Stipulation  for Extension of Time.11-14100




05/18/2011MotionFiled Opposition to Motion to Remove Case from Settlement Conference Program.11-14676




05/25/2011Settlement Program Motion/StipulationFiled Reply in Support of Motion to Remove Case from Settlement Conference Program.11-15423




07/12/2011MotionFiled Notice of Withdrawal of Counsel for Appellants/Cross-Respondents. (Counsel for Appellant/Cross-Respondents Steven M. Wilker).11-20748




08/24/2011Order/ProceduralFiled Order.  Appellants/cross-respondents have filed a motion to remove this appeal from the settlement program, or alternatively, to request that a mediation session be held within 90 days. Respondents/Cross-appellants have opposed the motion. In light of the settlement judge's report, we deny appellants' motion.  In order to avoid any further delay, the settlement judge shall file a Final Settlement Program Status Report within 30 days.  Steven M. Wilker has filed has filed a Notice of Withdrawal of Counsel for Appellants/cross-respondents. The clerk shall remove Mr. Wilker and the law firm of Tonkon Torp, LLP from the docket of this appeal.  Appellants continue to be represented by Robert C. Vohl of the law firm Molof & Vohl.11-25823




09/12/2011Settlement Program ReportFiled Final Report/Other.  The parties were unable to agree to a settlement of this matter - recommend removal (letter addressed to Settlement Judge Robert G. Berry from attorney Paul J. Georgeson attached).11-27653




11/23/2011Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 1/31/11, 2/1/11, 2/2/11. To Court Reporter: Joan Dotson.11-36271




11/30/2011Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated For Appeal and Cross-Appeal. The parties were unable to agree to a settlement.  Appellants/cross-respondents (appellants) have filed a transcript request form.  Court Reporter Dotson: 30 days to file a certificate with this court acknowledging the delivery of the transcripts. Respondents/cross-appellants (respondents): 15 days to file a transcript request form for any additional transcripts related to the issues raised on cross-appeal.  Appellant:  Opening brief and appendix due: 90 days.11-36680




12/02/2011Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/04/09. To Court Reporter: Joan Dotson.11-36980




12/06/2011MotionFiled Motion to Dismiss Cross-Appeal.11-37283




12/13/2011MotionFiled Stipulation to Dismiss Cross-Appeal.11-38271




12/23/2011TranscriptFiled Notice from Court Reporter. Joan Dotson stating that the requested transcripts were delivered.  Dates of transcripts: January 31, 2011; February 1, 2011 and February 2, 2011.11-39574




01/23/2012Order/ProceduralFiled Order Dismissing Cross-Appeal. The clerk of this court shall amend the caption to re-designate the appellants/cross-respondents as the appellants and the respondents/cross-appellants as the respondents in this case. The parties shall bear their own costs and fees related to the cross-appeal. Fn1[In light of this order, we deny as moot the December 6, 2011, motion to dismiss the cross-appeal.]12-02306




02/24/2012MotionFiled Request for Extension of Time to File Opening Brief.12-05950




02/24/2012Notice/OutgoingIssued Notice Motion Approved.  Opening Brief and Appendix due March 29, 2012.12-05952




04/02/2012BriefFiled Appellant's Opening Brief.12-10196




04/02/2012AppendixFiled Appendix to Opening Brief CD-ROM included. Vols. 1 through 2.12-10201




04/18/2012MotionFiled Stipulation to Extend Time to File Answering Brief.12-12505




04/18/2012Notice/OutgoingIssued Notice Stipulation Approved.  Answering Brief due May 30, 2012.12-12507




05/30/2012BriefFiled Respondent's Answering Brief.12-17020




05/30/2012AppendixFiled Appendix to Answering Brief.12-17044




06/14/2012MotionFiled Motion to Extend Time to File Reply Brief.12-18780




06/14/2012Notice/OutgoingIssued Notice Motion Approved.  Reply Brief due July 18, 2012.12-18779




07/18/2012MotionFiled Request for Permission to Exceed Page and Type Volume Limitations for Reply Brief.12-22629




07/18/2012BriefReceived Appellants' Reply Brief. (via E-Flex). (FILED PER ORDER OF 7/27/12).


07/27/2012Order/ProceduralFiled Order Granting Motion for Excess Pages. We direct the clerk of this court to file the reply brief, provisionally received on July 18, 2012.12-23688




07/27/2012BriefFiled Appellants' Reply Brief.12-23689




07/27/2012Case Status UpdateBriefing Completed/To Screening.


01/08/2013OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal


01/18/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-02050




03/07/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Wednesday, May 8, 2013, @ 10:30 a.m. in Carson City.  Argument shall be limited to 30 minutes.13-06936




04/22/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-11746




05/08/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


05/14/2013BriefFiled Respondents' Notice of Supplemental Authorities.13-14126




05/15/2013Notice/IncomingFiled Notice of Change of Firm Name and Address of Attorney Gregory F. Wilson, Esq.13-14403




11/05/2013BriefFiled Respondents Second Notice of Supplemental Authorities13-33284




01/09/2014Order/IncomingFiled Executive Order. The Hon. Mark Denton is appointed to sit in the place of Justice Ron Parraguirre.14-00852




05/29/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Fn1[The Honoarable Mark R. Denton, District Judge in the Eighth Judicial District Court Court, was designated by the Governor to sit in place of the Honorable Ron Parraguirre, Justice, who voluntarily recused himself from participation in the decision of this matter.] Before the Court EN BANC. Author: Hardesty, J. Majority: Hardesty/Pickering/Saitta/Denton. Douglas, J., Gibbons, C.J., Cherry, J., concurring in part and dissenting in part. 130 Nev. Adv. Opn. No. 36. EN BANC14-17304




06/11/2014Post-Judgment PetitionFiled Petition for Rehearing.14-19159




06/11/2014Filing FeeFiling fee paid. E-Payment $150.00 from Robert C. Vohl


06/18/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing. Respondents: 15 days to file and serve answer to the petition.14-20034




07/03/2014Post-Judgment PetitionFiled Respondents' Answer to Petition for Rehearing.14-21788




08/05/2014Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  Douglas, J., with whom, Gibbons, C.J., and Cherry, J. agrees dissenting.  fn1[The Honorable Mark R. Denton, Judge of the Eighth Judicial District Court, was designated by the Governor to sit in place of the Honorable Ron Parrauirre, Justice, who voluntarily recused himself from participation in the decision of this matter.]14-25666




09/02/2014RemittiturIssued Remittitur.14-28735




09/02/2014Case Status UpdateRemittitur Issued/Case Closed


09/05/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. Letter dated August 29, 2014. Nos. 61024/61791/59121/60181/60490/60566/62129/63034/54019/57934/62512/58968. (Letter entered in 61024/61791 as document no. 14-29426.)


09/17/2014RemittiturFiled Remittitur. Received by District Court Clerk on September 15, 2014.14-28735